           Case 1:20-cv-00089-DAD-EPG Document 17 Filed 08/18/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
11   OMAR MARISCAL,                                   No. 1:20-cv-00089-NONE-EPG (PC)

12                Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS, DISMISSING
13         v.                                         ACTION AND DIRECTING THE CLERK
                                                      OF COURT TO ASSIGN DISTRICT
14   SUPERIOR COURT OF CALIFORNIA                     JUDGE AND CLOSE THIS CASE
     COUNTY OF RIVERSIDE, et al.,
15                                                    (Doc. Nos. 13 & 15)
                  Defendants.
16
17          Omar Mariscal (“plaintiff”) is a state prisoner proceeding pro se in this civil rights
18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate
19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On July 21, 2020, the assigned magistrate judge entered findings and recommendations,
21   recommending that plaintiff’s claim challenging his conviction and sentence be dismissed as
22   barred by the decision in Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) and that his other
23   claims be dismissed either because those claims are newly asserted in plaintiff’s amended
24   complaint or were unrelated to the claim challenging his conviction. (Doc. No. 15.)
25          Plaintiff was provided an opportunity to file objections to the findings and
26   recommendations. Plaintiff filed objections on August 10, 2020. (Doc. No. 16.)
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
28   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
                                                     1
           Case 1:20-cv-00089-DAD-EPG Document 17 Filed 08/18/20 Page 2 of 2



 1   the court finds the findings and recommendations to be supported by the record and proper
 2   analysis. Plaintiffs’ objections do not call into question the reasoning presented in the findings
 3   and recommendations.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The findings and recommendations issued on July 21, 2020, (Doc. No. 15), are
 6                  adopted;
 7          2.      Plaintiff’s claim challenging his conviction and sentence is dismissed without
 8                  prejudice;1
 9          3.      All other claims are also dismissed without prejudice; and
10          4.      The Clerk of Court is directed to assign a district judge to this case for the
11                  purpose of closing the case and then to close this case.
12
     IT IS SO ORDERED.
13
14      Dated:     August 18, 2020
                                                          UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
            1
27              The dismissal of the Heck–barred claim is without prejudice to its refiling in the event
     plaintiff’s conviction or sentence at issue were to be reversed, expunged, or otherwise
28   invalidated.
                                                      2
